DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  it appears that “an or” in line should be replaced with --and or--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the phrase “a first rotor” in line 3 of claim 1, without a “second rotor” in the same claim makes the claim language confusing.
In claim 1: the phrase “a rotor gap side” is vague as used. It is not clear what gap the applicant is referring to. For example, a gap per se, should be area between two structure while claim 1 only require one rotor, clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (3,371,873).
Thomas discloses in Fig. 18, a feed rotor assembly comprising: a first rotor 300 configured to rotate in a first direction, the first rotor having: an upstream side; a rotor gap side (area between the first rotor 300 and casing 330 ) distally disposed from the upstream side; an inlet 311 has an inlet gap end, and wherein the inlet fluidly communicates with the rotor gap side at the inlet gap end; and a flinger 314 disposed at the rotor gap side, wherein the flinger rotates in the first direction with the first rotor, a plate holder (area where the threaded bolts 316 penetrated) disposed between the flinger and the first rotor and wherein the flinger has a portion disposed adjacent to the inlet gap end such that the portion is configured to obstruct the inlet gap end wherein the flinger lacks flinger bars.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Duggan (US 2006/0175447).
Thomas discloses most of the elements of these claim but for the flinger includes flinger bars.
Duggan is cited to show desirability, in the relevant art, to provide a cup/flinger 210 with bars /fins 214. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flinger in the device of Thomas with the bars to improve the flow of material to the crushing gap.
Claims 2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Thomas. For example, and with respect to claim 7: Thomas already discloses the use of attachment means (threaded bolts 316) for attaching the flinger to the rotor. Furthermore, it is very well known in the art that a structure may be secured to another structure using fusing process.  Also, it is very well known in the art that screws and fusing are well known alternate types of attaching means used to attach one structure to another structure.  Therefore, the particular type of attaching means claimed by applicant, absent any criticality, is only considered to be a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results will be obtained if fusing is used instead of threaded bolts to secure the flinger to the rotor as long as the flinger is secured to the rotor as already suggested by Thomas, 2) the fusing claimed by applicant and the threaded bolts used by Thomas are well known alternate types of attaching means which will perform the same function, if one is replaced with the other, of attaching two structures together, and 3) the use of the fusing by applicant is considered to be nothing more than the use of one of numerous and well known alternate types of attaching  means that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to attach the flinger to the rotor as already suggested by Thomas. 

Providing a processor with speed adjuster or a discharge mechanism to recirculate the material back to the tub and a lateral feeder would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Warren et al, because the changes do not appear to provide any unexpected result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose refiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725